Jackson, Justice.
1. A motion was made to dismiss the bill of exceptions because there was a variance between the bill of exceptions and the transcript of the record in the Christian or given names of the plaintiffs in error. It seems that in the bill of exceptions they are called James Dupon and Francis Dupon, and in the transcript of record, Stephen F. Dupon and John A. P. Dupon. We think that the defect is amendable. The bill of exceptions may be amended so as *471to conform to the record, Code, §4288 ; and misnomers are amendable without delay. Code, §3483.
2. It is not showu in the record that plaintiffs are the only heirs of the grantee. Hence, they cannot recover al! the land sued for under the ruling in Sanford vs. Sanford, 58 Ga., 259. Nor does it appear hqw many heirs there are, so that the court and jury can ascertain their share and give them a recovery therefor, to which, under the same ruling, they would be entitled if the proof showed what their share was. It was impossible to render a verdict for the plaintiffs, under the evidence submitted by them, for any part of the land sued for; therefore the non-suit was properly awarded.
Judgment affirmed.